 Case 4:18-cv-00804-ALM Document 10 Filed 11/16/18 Page 1 of 1 PageID #: 74



                             CAUSE NO. 4:18-cv-00804-ALM
BANKUNITED N.A.,                             §
PLAINTIFF                                    §
                                             §          IN THE US DISTRICT COURT, EASTERN
VS.                                          §                           DISTRICT OF TEXAS
                                             §
ASD KITCHEN, INC., AULLAH S DARWISH,         §              ____________________ COUNTY, FD
SAM M DARWISH, SKINNY IT CORP., AND          §
RAJESH P PADOLE,                             §
DEFENDANT
                                   RETURN OF SERVICE

ON Tuesday, November 13, 2018 AT 03:16 PM
SUMMONS IN A CIVIL ACTION, PLAINTIFF'S ORIGINAL COMPLAINT, EXHIBIT A, EXHIBIT B,
EXHIBIT C, EXHIBIT D, EXHIBIT E, EXHIBIT F, EXHIBIT G, EXHIBIT H, EXHIBIT I, EXHIBIT J, CIVIL
COVER SHEET for service on Rajesh P. Padole came to hand.

ON Wednesday, November 14, 2018 AT 10:05 AM, I, DOUG HUBBS, PERSONALLY
DELIVERED THE ABOVE-NAMED DOCUMENTS TO: RAJESH P. PADOLE, 7161
GREYSTONE LANE, FRISCO, COLLIN COUNTY, TX, 75034.


My name is DOUG HUBBS. My address is 1201 Louisiana, Suite 370, Houston, Texas 77002,
USA. I am a private process server authorized by and through the Supreme Court of Texas
(SCH 07364, expires Saturday, August 31, 2019). My date of birth is October 12, 1970. I am in
all ways competent to make this statement, and this statement is based on personal knowledge.
I am not a party to this case, and have no interest in its outcome. I declare under penalty of
perjury that the foregoing is true and correct.

Executed in Collin County, Texas on Wednesday, November 14, 2018.


/S/ DOUG HUBBS




M2525-00013

DocID: P257898_3
